United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 03-3036
                                ___________

Danny D. Goodroad,                     *
                                       *
              Appellant,               *
                                       *
       v.                              *
                                       *
Dennis F. Block, Associate Warden,     *
South Dakota State Penitentiary        *
(SDSP), both in his individual and     *
official capacity; Steve Lee, Former   *
Deputy Warden, SDSP, both in his       *
individual and official capacity;      *
Robert Kuemper, Associate Warden,      *   Appeal from the United States
SDSP, both in his individual and       *   District Court for the District
official capacity; Elmer Miller, Unit  *   of South Dakota.
Manager, SDSP, both in his individual *
and official capacity; Doug Weber,     *          [UNPUBLISHED]
Warden, SDSP, both in his individual *
and official capacity; Sgt. Bieber,    *
SDSP, both in his individual and       *
official capacity; Mary Rodasky, Sgt., *
SDSP, both in her individual and       *
official capacity; Darin Young, Maj.,  *
SDSP, both in his individual and       *
official capacity; Bob Rae, Unit       *
Manager, SDSP, both in his             *
individual and official capacity;      *
Joan Curtain, former Lieutenant,       *
SDSP, both in her individual and          *
official capacity,                        *
                                          *
             Appellees.                   *
                                     ___________

                               Submitted: October 14, 2003

                                    Filed: November 7, 2003
                                     ___________

Before MORRIS SHEPPARD ARNOLD, McMILLIAN, and SMITH, Circuit Judges.
                          ___________

PER CURIAM

       Danny Goodroad appeals the district court’s1 denial of his motion to reopen his
28 U.S.C. § 2671 (Federal Tort Claims Act) suit after the court dismissed it for failure
to pay the filing fee. Although Mr. Goodroad is subject to the three-strikes bar under
28 U.S.C. § 1915(g), see In re Tyler, 110 F.3d 528, 529 (8th Cir. 1997), we find his
allegations that he continues to be housed with known enemies despite being
wheelchair-bound, that he has been labeled an informant and assaulted three times in
the past three years, and that he is not receiving adequate nutrition and is being
denied sufficient pain medication which may compromise his ability to receive
treatment for his multiple sclerosis, are sufficient to invoke the imminent-danger
exception, see Ashley v. Dilworth, 147 F.3d 715, 717 (8th Cir. 1998) (per curiam).
Accordingly, we grant Mr. Goodroad in forma pauperis status on appeal, leaving to
the district court the details of calculating the initial partial appellate filing fee and
the collection of the balance. See Henderson v. Norris, 129 F.3d 481, 484-85 (8th
Cir. 1997) (per curiam).


      1
       The Honorable John Bailey Jones, United States District Judge for the District
of South Dakota.

                                           -2-
       As to the merits, we find the district court did not abuse its discretion in
denying Mr. Goodroad’s motion as he is attempting to revive an action dismissed
more than two years ago, and has not shown the exceptional circumstances necessary
to grant him the relief he seeks. See Arnold v. Wood, 238 F.3d 992, 998 (8th Cir.),
cert. denied, 534 U.S. 975 (2001). We further find the district court did not abuse its
discretion in denying Mr. Goodroad’s request for recusal. See Pope v. Fed. Express
Corp., 974 F.2d 982, 985 (8th Cir. 1992).

      Accordingly we affirm, and we deny Mr. Goodroad’s renewed request for
recusal of Judge Jones and his request for appointment of counsel.
                      ______________________________




                                         -3-